department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b02 tl-r-368-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for small_business_self-employed_division counsel cc sb la from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject notice of claim disallowance and amended_refund_claim this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer x year year date date date date date date date a b issues whether the service’s date letter which informed the taxpayer that the service was unable to process his claim_for_refund based on a net_operating_loss_carryback constitutes a notice of disallowance pursuant to sec_6532 thereby starting the period of limitations for filing suit to recover tax whether taxpayer’s third form 1040x was an amendment to an earlier filed claim_for_refund or is a claim that is separate and independent of the first and second refund claims conclusions the date letter does not constitute a notice of disallowance as contemplated by sec_6532 instead the letter is a notice that states that the taxpayer’s claim was not being processed nothing in the letter informs the taxpayer of his right to file suit to recover the tax or provides clear and concise notification of the period in which suit may be filed under these circumstances the letter does not adequately advise taxpayer that his claim_for_refund has been disallowed therefore the letter did not start the period of limitations for filing a refund_suit because the third form 1040x is based on the same facts and legal theory as the prior two refund claims the third as well as the second form 1040x should be treated as an amendment of the first refund claim furthermore because the second and third form sec_1040x are amending a timely filed claim_for_refund and no final notice of disallowance has been issued with respect to the timely filed claim_for_refund taxpayer’s second and third form sec_1040x should also be considered timely facts with respect to the taxable_year year the taxpayer made three claims for refund three form sec_1040x based on an alleged year net_operating_loss nol_carryback the first form 1040x was filed on date while the taxpayer’s tax_year year was docketed in tax_court the irs did not act on this form 1040x the taxpayer filed a second form 1040x on date and relied on the same nol_carryback from tax_year year that the first refund claim relied upon however the claim stated a different amount on the same date that the taxpayer filed the second form 1040x the taxpayer made a payment of dollar_figurea amount of tax_deficiency for year as provided in the tax court’s stipulated decision document which the tax_court entered on date on date the x service_center sent a letter ltr 916c to taxpayer advising him that because the nol issue had existed prior to the decision of the tax_court and because the tax_court had made a final_determination for the year tax_year the service was unable to process the refund claim it is not clear whether the date letter was sent via certified or registered mail additionally the letter did not advise taxpayer of his right to seek judicial review or state that he had two years from the date of the letter to file a refund_suit on date taxpayer made an additional payment in the amount of dollar_figureb which represented assessed interest and late payment penalties with respect to the taxpayer’s year tax_liability the payment posted to the taxpayer’s year account on date on date the taxpayer filed the third form 1040x for the tax_year year this time claiming a refund of dollar_figureb for the payment of penalties and interest made on date in your original defense letter which we reviewed you took the position that the second and third form sec_1040x are amendments of the timely-filed first form 1040x and treated date the date of the service’s letter advising taxpayer that the service was unable to process his second claim_for_refund as the triggering date for statutory purposes with respect to filing a refund_suit because the taxpayer filed his complaint on date more than two years after the date letter you concluded that taxpayer’s complaint should be dismissed for lack of jurisdiction pursuant to the jurisdictional limitations of sec_6532 the assistant united_states attorney ausa handling the case has asked the service to reconsider the positions taken in that original letter law and analysis sec_6532 provides in pertinent part that no suit or proceeding for the recovery_of any internal revenue tax penalty or other sum may be begun after the expiration of two years from the date of mailing by certified or registered mail to the taxpayer a notice of the disallowance failure to send a notice of disallowance by certified or registered mail however does not necessarily invalidate it in 943_fsupp_425 d n j the court held that the period for filing suit begins to run when the service mails a notice of claim disallowance to the taxpayer whether or not such notice is sent by certified or registered mail where the taxpayer admits to receiving the notice in a timely manner in so holding the court concluded that the requirement that the notice be sent by certified or registered mail is a protective measure for the service to use to prove that the notice of disallowance was indeed mailed because the taxpayer admits to receiving the date letter ltr 916c from the service the fact that the service is unable to show whether it was sent certified or registered mail should not control the determination of whether the letter as a notice of disallowance neither the statute nor the regulations thereunder require that the notice of disallowance be in any particular form in this regard the court in 478_f2d_398 5th cir stated that the purpose of a notice of disallowance is to provide the taxpayer official notification of the commissioner’s adverse action and so long as the taxpayer receives adequate notice of the commissioner’s disallowance no particular form of notice is necessary to start the running of the period of limitations in 70_fsupp_917 d conn the court in concluding that a letter was a notice of disallowance and effective to start the running of the two-year limitation statute noted that taxpayer was advised sufficiently that his claim_for_refund had been disallowed and well knew that his only recourse was a civil suit f_supp pincite typically when the service sends a notice of disallowance it uses a form letter that expressly states it is the taxpayer’s legal notice that their claim has been disallowed or partially disallowed each letter also provides that if the taxpayer wishes to start legal action to recover any of the tax or other_amounts disallowed a suit_for_refund must be filed with the united_states district_court or the united_states court of federal claims each letter further provides that unless the taxpayer has signed form_2297 waiver of statutory notice of claim disallowance the law permits the taxpayer to file such suit within two years from the mailing date of this letter these letters include letter sec_905 and sec_906 do letter sec_105c and sec_106c and letter sec_1363 ro and ro which appeals uses see irm sec_4 and see irm letter ltr 916c is not one of the form letters that the irm directs be used to disallow a refund claim instead the letter ltr 916c is referenced as claim incomplete for processing no consideration the version of the ltr 916c letter used in this case identifies the taxpayer kind of tax the tax period amount of the claim the date the claim was received and the ending date of the tax period to which the claim relates the letter then states we are unable to process your claim for the tax period shown above the letter explains that the claim cannot be considered because a tax_court decision was entered with respect to the year in question but then gives the taxpayer information on how he might obtain further help we believe that such a letter does not qualify as a notice of claim disallowance rather than stating that the claim was disallowed it states that it was not considered furthermore rather than informing the taxpayer that his administrative avenues for redress had been exhausted the letter suggests that the taxpayer could contact the service for further help we believe that such a letter is too equivocal and uncertain to qualify as a notice of claim disallowance we note that a few courts have held that the service provided a notice of claim disallowance to the taxpayer by means other than a form letter unequivocally stating that the claim was disallowed see eg 627_fsupp_428 e d ill notice of claim disallowance was provided when agent refused to accept taxpayer’s claim and mailed such claim back to the taxpayer 189_fsupp_626 d conn mailing of 30-day_letter and revenue agent’s report sufficient to provide taxpayer notice of claim disallowance cf block-southland sportswear co v united_states ustc e d n c aff’d per curiam 480_f2d_921 4th cir held that a 30-day_letter and the revenue agent’s report attached thereto were not a decision within the meaning of sec_6532 because adjustments in the revenue agent’s report were not connected to the taxpayer’s claim and the 30-day_letter made no reference to that claim indicating that the taxpayer’s claim was not ever considered much less disallowed although the present case shares some characteristics with 627_fsupp_428 e d ill we believe that the present case is distinguishable in gervasio the court’s finding that the return of a taxpayer’s claim_for_refund constituted a notice of disallowance was necessary to the court finding it had jurisdiction over the case six months had not elapsed between the time the taxpayer submitted his claim_for_refund and the date the taxpayer filed suit see sec_6532 the service was not prejudiced in gervasio because it was clear that the service had every intention of disallowing the refund claim and the taxpayer had no real hope of obtaining administrative relief on his claim in the present case it was not clear from the date letter that the service intended to disallow the claim and was not willing to consider the matter administratively further a finding that the letter ltr 916c constituted a notice of disallowance would bar the taxpayer from recovery because the taxpayer did not file suit within two years of the letter id we therefore believe that gervasio is not controlling because the date letter did not unambiguously inform taxpayer that the service disallowed taxpayer’s claim we do not believe that it constitutes a final disallowance as required_by_law as a consequence the letter did not start the period of limitations for filing a refund_suit furthermore since the second and third form 1040x are amending a timely filed claim_for_refund and no final notice of disallowance has been issued with respect to the timely filed claim_for_refund taxpayer’s second and third form 1040x should also be considered timely see 404_f2d_122 10th cir a timely filed claim_for_refund may be amended after the period of limitations for filing a claim_for_refund has expired but before final disallowance or allowance when the amendment is based on the same facts stated in the original claim and requires no additional investigation because we conclude that taxpayer is not barred from filing a refund_suit based on original refund claim as amended by his the second and third form 1040x we do not address taxpayer’s equitable arguments if you have any further questions please contact willie e armstrong jr at curtis g wilson by ashton p trice senior technician reviewer branch
